Citation Nr: 0319927	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  97-29 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder, including hypertension.  

2.  Entitlement to an original evaluation in excess of 10 
percent for residuals of hepatitis C.  

REPRESENTATION

Appellant represented by:	Commonwealth of Puerto Rico 
Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel

REMAND

On April 30, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the service department, 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
request any additional service medical 
records/clinical records, including, but 
not limited to, those pertaining to 
hospitalization at McGuire Army Hospital, 
Ft. Dix, New Jersey, during 1956 and 
1957.  Request NPRC, or any other 
appropriate agency, to indicate whether 
it has searched all applicable secondary 
sources for documentation of these 
aforementioned additional service medical 
records.  If NPRC has not searched 
alternative sources, the reason should be 
stated for the record.  If the reason is 
that NPRC is unable to search alternative 
sources without a completed "Form 
13055," then request appellant and his 
representative to complete and submit 
this form.  In the event that NPRC has 
not searched alternative sources and 
appellant has submitted this form or it 
is possible to search without this form 
from appellant, then this should be done, 
and the measures undertaken should be 
specifically recorded.  Any such records 
should be obtained and associated with 
the claims folders.  If no such records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.  

2.  After the above development has been 
attempted, make arrangements with the 
appropriate VA medical facility(ies) for 
the appellant to be afforded an 
appropriate VA examination to determine 
the nature and severity of the service-
connected residuals of hepatitis C.  All 
indicated tests and studies should be 
accomplished, such as serologic tests for 
hepatitis C infection, liver function 
studies, and/or radiographic/diagnostic 
studies pertaining to any liver 
damage/abnormality.  The entire claims 
folders should be reviewed by the 
examiner prior to the examination.  

3.  The examiner should describe all 
symptoms of the service-connected 
hepatitis C and their severity.  The 
examiner should report findings in terms 
that address both the old and the revised 
criteria for rating hepatitis C.  See the 
attached copy of 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000) and 38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (2001), for 
specific criteria that should be 
addressed in the examination report.  
These should be forwarded to the examiner 
for review prior to the examination.  The 
examiner should also take note of the 
regulatory definition of an 
"incapacitating episode" (a period of 
acute signs and symptoms severe enough to 
require bed rest and treatment by a 
physician).  

4.  The examiner should state what 
symptoms are attributable to the service-
connected hepatitis C versus other 
conditions for which service connection 
is not in effect, to the extent 
reasonably differentiable (for example, 
whether any liver damage such as 
cirrhosis, if in fact manifested, is 
attributable to the service-connected 
hepatitis C versus other conditions).  
The degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected hepatitis C 
should be described in adequate detail.  

5.  The examiner should adequately 
summarize the relevant medical history 
and clinical findings, and provide 
detailed reasons for any medical 
conclusions reached.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





